Judgment insofar as appealed from unanimousely reversed on the law and a new trial granted with respect to plaintiff-appellant’s claims against both defendants-respondents, with costs to plain tiff-appellant. In this personal injury negligence action, appellant’s complaint was dismissed at the close of his case on the ground that he was eontributorily negligent as a matter of law. For this there is no support, for appellant established prima facie that the street conditions and limited visibility made it difficult to see the sewerhead protruding above the unpaved surface. Whether the undiscoverable protrusion affected plaintiff’s operation of the taxi, and thus was the proximate cause of the accident was a question of fact. The jury might properly have found that a failure to erect and maintain warning devices, under the circumstances, constituted negligence. Proof of the respondent paving contractor’s responsibility for the street condition was sufficient, but, in any event, the trial court improperly precluded appellant from adducing further evidence on this issue. Concur — Botein, P. J., Breitel, Valente, Steuer and Bergan, JJ.